Case 1:20-cv-21643-DPG Document 1 Entered on FLSD Docket 04/20/2020 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   Case No.: 20-_______-CIV-X/x

   Didier del Pontigo, individually, and on behalf                   CLASS REPRESENTATION
   of others similarly situated,

          Plaintiff,

   vs.

   Blue Line Transport, Inc., a for profit Florida
   corporation, and;
   Roberto Acuna, individually,

          Defendants.


                       FAIR LABOR STANDARDS ACT COMPLAINT
         Plaintiff Didier del Pontigo, individually, and on behalf of others similarly situated, sues

  Defendants, Blue Line Transport, Inc. and Roberto Acuna, and alleges:

                              JURISDICTIONAL ALLEGATIONS

         1.      This lawsuit is an action to recover money damages for unpaid minimum wages,

  unpaid overtime wages, and retaliation brought under the laws of the United States of America

  and under Florida common law and statutes, including §448, Florida Statutes. This Court enjoys

  jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C., §§201-219 (“FLSA”), 28 U.S.C.

  §1367, §448, Florida Statutes, and § 24, Art. X of the Florida Constitution.

         2.      Plaintiff Didier del Pontigo worked as a dispatcher for a trucking company known

  as Blue Line Transport, Inc. He was employed from approximately August 2018 through early

  April 2020.




                                LAW OFFICES OF ANTHONY F. SANCHEZ, P.A.
                6701 SUNSET DRIVE, SUITE 101, MIAMI, FL, 33143 TELEPHONE (305) 665-9211
Case 1:20-cv-21643-DPG Document 1 Entered on FLSD Docket 04/20/2020 Page 2 of 10



         3.      Mr. del Pontigo, together with any other person who may hereafter consent to join

  in this lawsuit, is and are “employees” within the meaning of 29 U.S.C. §203(e). He was employed

  from approximately August 2018 through early April 2020.

         4.      Defendant Blue Line Transport, Inc., is a Florida corporation and a “person” and

  “employer” within the meaning of the 29 U.S.C. §203 (a) and (d) and may hereinafter be referred

  to as “BLUE LINE”. Defendant Blue Line, individually and as a group – together and with others

  through which it operates – are an “Employer” and an enterprise engaged in commerce within the

  meaning of 29 U.S.C. §203(s).

         5.      Blue Line is owned and/or controlled by Defendant Roberto Acuna and another

  individual named Andrea Agostinelli, who are also “persons” and “employers” within the meaning

  of the 29 U.S.C. §203 (a) and (d). Defendant Roberto Acuna may hereinafter be referred to as

  “Acuna”. Defendants Blue Line and Acuna, individually and as a group are an “Employer” and –

  together and with others through which they operate, including Mr. Andrea Agostinelli – are an

  enterprise engaged in commerce within the meaning of 29 U.S.C. §203(s). Defendants may be

  hereinafter referred to as “Employer”, individually and jointly.

         6.      Jurisdiction is conferred upon this Court by 28 U.S.C. §§1331, 1337, 1367 and by

  29 U.S.C. §216(b). The Employer is, and at all times material to this action was, an organization

  which sells and/or markets and/or transports services and/or goods to customers in Florida and

  across state lines. Upon information and belief, the annual gross revenue of the Employer was at

  all times material to this action in excess of $500,000.00 per annum.

         7.      By reason of the foregoing, the Employer is, and at all times material to this action

  was, an enterprise engaged in commerce or in the production of goods for commerce as defined in

  Sections 3(r) and 3(s) of the FLSA, 29 U.S.C., §§ 203(r) and 203(s). Moreover, the named Plaintiff,




                                                   2
Case 1:20-cv-21643-DPG Document 1 Entered on FLSD Docket 04/20/2020 Page 3 of 10



  and others similarly situated, were individually engaged in commerce within the meaning of the

  FLSA by virtue of the nature of the work they performed.


                           CLASS ALLEGATIONS UNDER THE FLSA

          8.      The Plaintiff is similarly situated to other persons employed as a “dispatcher” by

  the Employer during any part of the preceding three-year period commencing upon the filing of

  this lawsuit.

          9.      The named Plaintiff, and those similarly situated, work or worked for a flat rate

  weekly salary without regard to the number of hours worked. In fact, the Employer does not keep

  time-keeping records for hours worked by the Plaintiff, others similarly situated, or any of its

  employees.

          10.     The Employer required that Plaintiff and certain other employees “incorporate” so

  that Employer might pay them as though they were not employees at all, even when said employees

  were required to work a schedule, and well in excess of 40 hours per workweek.

          11.     In addition to the flat, weekly salary, the Plaintiff was supposed to be paid a

  commission based upon sales generated on a weekly basis, however, no payment is actually made

  on account of commissions through the named Plaintiff’s tenure of employment.

          12.     Plaintiff was required to work at least a 40 hour per week schedule, but in addition,

  was required to remain on call to answer the Employer’s phone, remotely, 24 hours per day, every

  day of the week, in addition to the more than 40 hours worked at the Employer’s workplace. This

  was accomplished by a “*72 and *73 function” on the Employer’s phone system by which all of

  the calls received by the Employer would be forwarded to the personal cell phone of the Plaintiff

  and others similarly situated. It was also accomplished by requiring that Plaintiff provide his




                                                    3
Case 1:20-cv-21643-DPG Document 1 Entered on FLSD Docket 04/20/2020 Page 4 of 10



  personal cell phone number to all drivers so that they could speak to him at any time of the day,

  every day of the week, throughout Plaintiff’s tenure of employment.

         13.     Plaintiff was not always paid his salary when due or on the regularly scheduled

  payday.


                                 RETALIATION ALLEGATIONS

         14.     Frequently during the last seven (7) months of his employment with Employer,

  Plaintiff del Pontigo exercised rights protected under the FLSA by complaining to Defendants that

  he was not being paid even a minimum hourly wage for all hours he worked, and was not paid at

  all for overtime hours. Shortly after complaining, Defendants retaliated against del Pontigo by,

  inter alia, terminating his employment on or about April 1, 2020.

         15.     Plaintiff del Pontigo suffered adverse employment consequences as a result of his

  exercise of rights protected under the FLSA in that he claimed his right to the timely payment of

  minimum wages and overtime wages.


                                          ATTORNEY’S FEES

         16.     Plaintiff has engaged the services of the undersigned attorneys and has agreed to

  pay reasonable attorney’s fees for their services.


                            ENTITLEMENT TO ATTORNEY’S FEES

         17.     Plaintiff and others similarly situated are entitled to an award of prevailing party

  attorney’s fees and costs pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 and other

  related authority. Additionally, Plaintiffs are entitled to fees and costs pursuant to Florida Statute

  §448.08, and other related authority.




                                                    4
Case 1:20-cv-21643-DPG Document 1 Entered on FLSD Docket 04/20/2020 Page 5 of 10



                                       – COUNT I –
                    VIOLATION OF THE FAIR LABOR STANDARDS ACT
                            (Failure to Pay Minimum Wages)

          Plaintiff, and others similarly situated, reallege ¶¶ 1-13, 16-17, as though fully set forth

  here.

          18.     At all times during their employment, the Plaintiff and others similarly situated

  were employees required to be finally and unconditionally paid a minimum hourly wage for every

  hour worked during the applicable, established pay period. Further, they were entitled to receive

  such compensation on the established regular pay date.

          19.     Since on or about April, 2017 through the present (“the applicable statutory period

  covered by the FLSA”), the Employer violated the provisions of the FLSA, 29 U.S.C. §206 and

  §215(a)(2) by failing to pay the Plaintiff, and other similarly situated employees, a minimum

  hourly wage during numerous applicable pay periods by, among other factors: (a) failing to finally

  and unconditionally pay at least the applicable minimum hourly wage for every hour worked

  during numerous covered pay periods as required by law; (b) failing to pay the required wages on

  the date due.

          20.     At all times material to this action, the Employer failed to comply with 29 U.S.C.

  §§ 201-219 and 29 C.F.R., § 516.1, et. seq. in that Plaintiff, and those similarly situated, performed

  services for the benefit of the Defendants for which they were paid below the minimum wage rates

  required under both federal law, and under applicable Florida law and Constitution, which

  occasionally establish higher applicable minimum wage rates made applicable under the FLSA.

          21.     The Employer knew or showed a reckless disregard for the provisions of the FLSA

  concerning the timely and unconditional payment of minimum wages, and remains owing the

  named Plaintiff and other similarly situated employees all unpaid minimum hourly wages for every




                                                    5
Case 1:20-cv-21643-DPG Document 1 Entered on FLSD Docket 04/20/2020 Page 6 of 10



  hour worked during the three year period preceding this lawsuit, together with a like sum on

  account of liquidated damages.

          WHEREFORE, Plaintiff, and others similarly situated demand the following: payment of

  minimum wages for every hour worked during every pay period, or such greater amount as may

  be allowed under the FLSA, in an amount to be proven at the time of trial; an additional like

  amount as liquidated damages; an award of reasonable attorney’s fees and costs, and; any and all

  such other relief which this Court may deem reasonable under the circumstances. Also, in the event

  that Plaintiffs do not recover liquidated damages as allowed, then Plaintiff and those similarly

  situated demand an award of prejudgment interest as a lesser alternative to liquidated damages.


                                      – COUNT II –
                    VIOLATION OF THE FAIR LABOR STANDARDS ACT
                            (Failure to Pay Overtime Wages)

          Plaintiff, and others similarly situated, reallege ¶¶ 1-13, 16-17, as though fully set forth

  here.

          22.    At all times during his employment, Plaintiff, and those similarly situated, was a

  protected employee required by law to be paid by the hour for work performed for the Employer

  and required to be paid at the rate of one-and-half times his regular hourly rate for those hours he

  worked in excess of forty during any given workweek.

          23.    Plaintiff routinely worked many overtime hours per week but his overtime hours

  worked were routinely and systematically not paid at the premium rate, or at all.

          24.    Other current and former similarly situated employees of the Employer, who

  performed the same or similar duties for the Employer as Plaintiff, were also not paid overtime

  wages as required by law.




                                                   6
Case 1:20-cv-21643-DPG Document 1 Entered on FLSD Docket 04/20/2020 Page 7 of 10



         25.     At all times material to this action, the Employer failed to comply with 29 U.S.C.

  Sections 201-219; 29 C.F.R., Part 516 – Records to be Kept, and; 29 C.F.R. Part 778 – Overtime

  Compensation, as well as other applicable authority in that Plaintiff and those similarly situated

  performed services and worked in excess of the maximum hours provided by the FLSA, but no

  adequate provision was made by the Employer to properly pay them at the premium rate for all

  hours worked in excess of forty (40) hours per workweek. Other persons who are – or who may

  become – Plaintiffs in this action, also provided labor as hourly-rate employees and/or former

  employees of the Employer. Said other persons were also subject to the payroll practices and

  procedures described above.

         26.     The Employer failed to pay overtime compensation to Plaintiff, and those similarly

  situated, based upon factors to include the following: (a) Plaintiff was not paid for most of the

  many hours he worked in excess of forty during the vast majority of his workweeks; (b) the

  Employer completely failed to maintain the types of books and records and policies necessary and

  required to establish the commencement of the workweek for overtime wage calculation purposes;

  (c) the Employer has failed to timely disburse overtime compensation during the applicable pay

  period when the excess hours were worked, or ever.

         27.     The Employer knew and/or showed a reckless disregard for the provisions of the

  FLSA concerning the payment of overtime wages and remains owing Plaintiff and other similarly

  situated employees their overtime wages due from the commencement of their employment and,

  as a result, they are entitled to recover double or liquidated damages.

         WHEREFORE, Plaintiff and others similarly situated request all unpaid overtime wages,

  liquidated damages and reasonable attorney’s fees and costs from Defendants, pursuant to the Fair

  Labor Standards Act. In the event that Plaintiff and those similarly situated employees do not




                                                   7
Case 1:20-cv-21643-DPG Document 1 Entered on FLSD Docket 04/20/2020 Page 8 of 10



  recover liquidated damages, then Plaintiff and those similarly situated seek an award of

  prejudgment interest for the unpaid overtime compensation and any and all other relief which this

  Court may deem reasonable under the circumstances.


                                   – COUNT III –
                   VIOLATION OF THE FAIR LABOR STANDARDS ACT
                              (Retaliation by Employers)

         Plaintiff realleges ¶¶ 1 through 17, as though fully set forth herein.

         28.     Plaintiff exercised rights protected under the FLSA by complaining and demanding

  vindication of his right to collect timely payment of a minimum hourly wage for every hour

  worked, and overtime wages at the premium rate for hours worked in excess of forty in a

  workweek.

         29.     Almost immediately after exercising his protected rights under the FLSA, and as a

  result of such exercise, Plaintiff suffered adverse employment consequences.

         30.     At all times material to this action, the Employer violated 29 U.S.C. §215(a)(3) in

  that Defendant retaliated against Plaintiff for asserting rights under the FLSA.

         31.     The Employer knew and/or showed a reckless disregard of the provisions of the

  FLSA concerning the prohibition against retaliation against the assertion of FLSA rights and thus

  is liable to compensate the Plaintiffs for unpaid wages, compensatory damages, back wages, front

  wages, liquidated damages, punitive damages and other equitable relief.

         WHEREFORE, Plaintiff, individually and on behalf of others similarly situated, demand

  the following: reinstatement of employment, promotion, lost wages, back pay, front pay,

  compensatory damages, pre-judgment interest, and punitive damages pursuant to the Fair Labor

  Standards Act to be proven at the time of trial and for such further relief as may be permitted by

  the FLSA, together with court costs and attorney’s fees.




                                                   8
Case 1:20-cv-21643-DPG Document 1 Entered on FLSD Docket 04/20/2020 Page 9 of 10



                                      – COUNT IV –
                         BREACH OF AGREEMENT TO PAY WAGES
                              (Failure to Pay Agreed Wages)

         Plaintiff, and others similarly situated, reallege ¶¶ 1-5, 16-17, as though fully set forth here.

         32.     At all times during his employment, the Plaintiff, and those similarly situated, were

  employees whom the Employer had agreed to pay at wages representing at least the greater of a

  flat rates salary or the combined highest applicable minimum hourly wage for every hour worked

  – including overtime for hours worked in excess of 40 in a workweek – plus commissions earned

  during each pay period.

         33.     Commission were to be paid based upon gross revenues or sales generated by

  Plaintiff on a weekly basis.

         34.     The Employer breached the agreement by failing to pay any part of the commission

  component of the Plaintiff’s compensation in its entirety, and by failing to pay at least a minimum

  hourly wage and/or overtime.

         35.     At the time his employment with the Employer ended, the Employer owed Plaintiff

  wages and commissions which have not been paid.

         36.     Plaintiff has fulfilled applicable conditions precedent, if any, to bringing this cause

  of action.

         WHEREFORE, Plaintiff, and those similarly situated, demand the following: payment of

  all accrued unpaid wages and commissions and payments promised under the pay plan, in an

  amount to be proven at the time of trial; accrued interest on those sums at the applicable judgment

  rate of interest, and; an award of reasonable attorney’s fees and costs.




                                                    9
Case 1:20-cv-21643-DPG Document 1 Entered on FLSD Docket 04/20/2020 Page 10 of 10



                                           JURY DEMAND

          37.     Plaintiff demands trial by jury of all issues, claims and defenses in this action that

  are triable as of right by a jury.


  Dated: April 20, 2020

                                                                 Anthony F. Sanchez, P.A.
                                                                 Attorneys for Plaintiff
                                                                 6701 Sunset Drive, Suite 101
                                                                 Miami, Florida 33143
                                                                 Tel.: 305-665-9211
                                                                 Fax:    305-328-4842
                                                                 Email: afs@laborlawfla.com

                                                                 By: /s/ Anthony F. Sanchez
                                                                     Anthony F. Sanchez
                                                                     Florida Bar No.789925




                                                    10
